        Case 1:15-cr-00095-AJN Document 2960 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                8/13/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                    –v–
                                                                    15-cr-95-52 (AJN)
  Carletto Allen,
                                                                         ORDER
                          Defendant.



ALISON J. NATHAN, District Judge:

       By letter dated June 22, 2020, Defendant Carletto Allen requested that this Court order

the Bureau of Prisons (BOP) to credit time served in federal custody prior to sentencing. Dkt.

No. 2921. This Court ordered the Government to respond to Defendant’s letter. Dkt. No. 2933.

The Government has now done so. Dkt. No. 2957. In light of the representations made in the

Government’s response, and for the reasons therein articulated, Mr. Allen’s request is denied.

The Government is hereby ORDERED to submit a status update to the Court within two weeks

of this Order regarding BOP’s view on the following two questions: (1) Whether the Bronx

Firearms Case sentence is properly calculated to have ended on January 9, 2017; and (2)

whether, in that case, Allen should receive credit pursuant to Section 3585(b)(1) for the time

from January 9, 2017 to April 27, 2018.

       The Clerk of Court is respectfully directed to mail a copy of the Government’s response,

Dkt. No. 2957, and of this Order to Defendant.
       SO ORDERED.


 Dated: August 13, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
